UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the quarterly period ending June 30, 2007 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-29613 TIDELANDS OIL & GAS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 66-0549380 (State of incorporation) (IRS Employer ID Number) 1862 West Bitters Rd., San Antonio, TX 78248 (Address of principal executive offices) (210) 764-8642 (Issuer's telephone number) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock - $0.001 par value Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o, Accelerated filer o, Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of August 14, 2007, there were 106,084,806shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format: YesoNo x Table of Contents TIDELANDS OIL & GAS CORPORATION FORM 10-Q Table of Contents Page PART I Financial Information Item 1 Financial Statements(Unaudited) F-1 Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 F-1 Condensed Consolidated Statements of Operations For the Three Months Ended June 30, 2007 and 2006 F-2 Condensed Consolidated Statements of Operations For the Six Months Ended June 30, 2007 and 2006 F-3 Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 F-4 - F-5 Notes to Condensed Consolidated Financial Statements F-6 -F-15 Item 2 Management’s Discussion and Analysis or Plan of Operationof Financial Condition and Results of Operations 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 3 Item 4 Controls and Procedures 4 PART II Other Information Item 1 Legal Proceedings 5 Item 1A Risk Factors 5 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3 Defaults Upon Senior Securities 6 Item 4 Submission of Matters to a Vote of Security Holders 6 Item 5 Other Information 6 Item 6 Exhibits 6 Signature 7 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements TIDELANDS
